Citation Nr: 0019248	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

The appellant is the veteran's estranged spouse.  It is noted 
that she had been receiving an apportionment of the veteran's 
compensation benefits beginning July 1, 1987, based on the 
veteran's incarceration which began in December 1984 and 
ending in October 1992.  This apportionment was terminated by 
an April 1993 decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a special apportionment decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which awarded an apportionment of 
the veteran's compensation benefits on behalf of his 
estranged spouse in the amount of $82 per month, effective 
July 1, 1993, until a divorce is final.  This is equal to the 
amount which the veteran received from VA on the basis of 
having a dependent spouse.  The veteran did not express 
disagreement with that decision, but the appellant expressed 
disagreement and requested an increase in the apportioned 
amount.  

The appellant provided testimony at a personal hearing before 
the RO in May 1994, a transcript of which is of record.

In October 1996, the Board denied the appellant's claim for 
an increased apportionment of the veteran's compensation.  By 
a separate decision dated that same month, the Board also 
denied the veteran's claim for a total rating based upon 
individual unemployability (TDIU).  The appellant perfected a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
regarding the apportionment claim.  No appeal was perfected 
to the Court regarding the TDIU claim.  

By a May 1998 Order, the Court vacated and remanded the 
Board's decision regarding the apportionment pursuant to a 
Joint Motion.  Thereafter, the Board remanded the case in 
September 1998 for additional development.  It has now been 
returned to the Board for further appellate consideration.  
For the reasons stated below, the Board finds that the 
directives of the September 1998 remand were not fully 
complied with, and that a new remand is required to satisfy 
those directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, it is noted that the veteran has 
presented additional argument and evidence directly to the 
Board regarding his TDIU claim.  However, as indicated above, 
the Board has already denied that claim by a final decision 
dated in October 1996, and the veteran has not perfected or 
even initiated a new appeal regarding TDIU.  In fact, the RO 
has not even had the opportunity to adjudicate the veteran's 
new claim of entitlement to TDIU.  Accordingly, the veteran's 
new TDIU claim is referred to the RO for appropriate action.


REMAND

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In the September 1998 remand, the Board found that income 
questions raised by the Joint Motion required additional 
development with respect to the financial status of both 
parties.  The Board also noted that while it had previously 
construed the appellant's actions as a withdrawal of her 
request for another personal hearing, her submissions to the 
Court indicated her desire to have another hearing in regard 
to her appeal.  Accordingly, the Board remanded the case for 
the RO to, among other things, determine whether the parties 
were still married and, if not, to obtain confirmation of the 
date when their divorce became final.  Moreover, both the 
veteran and the appellant were to be asked to provide a 
complete accounting of their respective monthly income and 
expenses.  For both parties, this was to include current 
assets as well as installment contracts and other debt(s).  
It was also to include information regarding any payments the 
veteran had made to the appellant since 1993, as well as 
evidence of such payments.  Also, any significant changes in 
their respective incomes and expenses during the years from 
1993 to the present were to be set out and explained.  If the 
parties were divorced, they were to provide this information 
for the period prior to their divorce.  Further, the Board 
directed the RO to inform the appellant that she was 
permitted to submit any additional evidence and argument, 
including testimony at a hearing, and that she was to be 
given an opportunity to do so.  The Board also emphasized 
that contested claim procedures were to be fully implemented.

Following the Board's remand, the RO sent development letters 
to both parties in March 1999.  Both parties were requested 
to provide a copy of a divorce decree if they were divorced; 
a completed accounting of their respective monthly incomes 
and expenses; their respective assets as well as information 
regarding installment contracts and other debt(s); and any 
significant changes in their respective incomes and expenses 
since 1993.  The RO also informed both parties that if they 
were scheduled for any VA hearing, they must report on the 
day the hearing was scheduled and on time.  Further, it was 
stated that failure to appear for a scheduled hearing would 
result in adjudication on the basis of the evidence of 
record, or denial of the claim.

The appellant responded to the RO's request in May 1999 and 
provided a handwritten accounting of her income, expenses, 
assets, and debts.  In her statement, the appellant asserted 
that she and the veteran were still married, and that he had 
not provided any money for her support since 1993.  She also 
asserted that she experienced a significant drop in income 
when VA reduced her apportionment from $1,003 per month to 
$82 per month.  As a result, she could no longer make her 
house payments, and was undergoing legal proceedings due to 
foreclosure.  Further, she reported that she lost 
approximately $500 per month in child support when her son 
graduated in 1993.  At the time of her statement, her income 
consisted of money she received from the Social Security 
Administration (SSA) for her own disability, the $82 from VA 
compensation, and her part-time job.  She reported that her 
hours varied from week to week.  

Information was received from the veteran in July 1999.  At 
that time he contended that the appellant should not receive 
any additional apportionment of his VA compensation, and that 
he would file for divorce as soon as he could financially 
afford the filing fees.  He indicated that he was still 
unemployed, that his only income was VA compensation in the 
amount of $1,292 per month, and that any additional 
apportionment would cause him financial hardship.  The 
veteran listed his month expenses, including payments for a 
bank loan and two credit cards.  His total monthly expenses 
came to $1,230.

By correspondence dated in August 1999, the RO informed both 
parties that the previous decision to deny an increased 
apportionment had been confirmed and continued.  The 
appellant was subsequently provided a Supplemental Statement 
of the Case regarding her apportionment claim in October 
1999.  

Later in October 1999, the appellant's attorney submitted a 
statement in which he contended, among other things, that the 
development ordered by the Board's remand was not completed.  
For example, the attorney contended that the veteran did not 
respond to the Board's request for any significant changes in 
his income and expenses during the years from 1993 to the 
present.  Therefore, the attorney asserted that the veteran 
should be asked to provided copies of his federal and state 
tax returns for this period.  Also, the attorney requested 
that VA review state wage earnings records, as well as 
records from the SSA to determine his income during this 
period.  The attorney further contended that the veteran be 
required to provide copies of his bank statements from all 
banks with which the veteran had had an account since 1993.

In reviewing the evidence on file, the Board concurs with the 
assertion that the September 1998 remand directives were not 
fully complied with.  For example, the Board requested that 
both parties provide a listing of their installment contracts 
and other debt(s).  However, the veteran's July 1999 
statement only listed his current monthly income and 
expenses, without listing the total value of his current 
assets and his current debts.  The Board notes that this 
statement shows payments on two credit cards, as well as a 
bank loan, but does not list the total amount of the original 
debt nor the amount of the remaining debt.  Thus, it is 
possible that these debts have already been paid in full.  
Moreover, this statement also indicates that the veteran is 
in possession of an automobile in that he lists his expenses 
as including auto insurance and gasoline for an automobile.  
Nevertheless, the value of this auto-mobile is not listed as 
an asset.  The Board is of the opinion that these 
deficiencies in the veteran's financial statement are not in 
accord with the September 1998 remand directives, and, as 
such, frustrates effective appellate review of the instant 
case.  Consequently, the Board concludes that this case must 
be remanded again to insure compliance with the prior remand 
directives.  Stegall, supra.

As an additional matter, it is noted that no action appears 
to have been taken regarding the Board's determination in the 
September 1998 remand that the appellant's submissions to the 
Court indicated that she still desired another hearing 
regarding the claim.  Granted, the Board's remand directives 
were not entirely clear regarding this outstanding request.  
Therefore, it is specifically noted in this remand that the 
appellant reported on her August 1994 VA Form 1-9, Appeal to 
the Board, that she would appear personally before VA field 
personnel acting as agents of the Board.  In short, the 
appellant indicated that she wanted to present additional 
testimony at a personal hearing before a Hearing Officer at 
the RO.  Thus, the Board concludes that this case must also 
be remanded to comply with the appellant's outstanding 
request for an additional hearing.

The Board also notes that there are other matters raised by 
the record which require clarification in order to insure a 
full and fair resolution of the instant case.  For example, 
the appellant indicated in May 1999 that she was still 
involved in legal proceedings regarding foreclosure on her 
house, the resolution of which clearly affects her overall 
financial status.  Also, both parties indicated their desire 
to begin divorce proceedings.  Further, as mentioned above, 
the appellant's attorney implied in his October 1999 
statement that the veteran was receiving additional income 
that he was not reporting to VA, possibly through the SSA.  
However, it is noted that the attorney did not provided any 
evidence in support of this contention.  Additionally, as 
noted above, the Board has referred the veteran's new TDIU 
claim to the RO for initial adjudication.  The Board is of 
the opinion that the resolution of this claim would bear 
significantly on whether or not additional apportionment 
could be ordered without resulting in financial hardship to 
the veteran.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Initially, it should be determined 
whether the parties are still married 
and, if not, confirmation of the date 
when their divorce became final should be 
obtained.  

2.  The RO should provide both the 
appellant and the veteran with Financial 
Status Report forms, and request that 
both parties provide up-to-date 
information on these forms as to their 
respective income, expenses, assets and 
debts.

3.  The appellant and her attorney should 
also be requested to provide any evidence 
in support of the attorney's October 1999 
statement which implied that the veteran 
is receiving additional income which he 
is not reporting to VA.

4.  The RO should schedule the appellant 
for a hearing before a local Hearing 
Officer, which complies with the 
contested claim provisions of 38 C.F.R. 
§ 20.713.  A copy of the notice to the 
parties of the scheduling of such a 
hearing should be placed in the record.

5.  Thereafter, the RO should review the 
claims file to insure that all remand 
directives have been complied with, as 
well as the contested claims provisions 
of 
38 C.F.R. §§ 20.500-20.504, and 20.713.  
If the record is found to be deficient, 
the RO should implement corrective 
procedures.  See Stegall, supra.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim and prepare a formal decision with 
respect to apportionment, which accounts 
for the entire claim period.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue the appellant 
and her representative, as well as the veteran and his 
representative, a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


